These two defendants were indicted jointly, tried separately, and each convicted of the offense of having in possession a still, etc., to be used for the purpose of manufacturing prohibited liquor. They have appealed jointly to this court.
In the trial of the Windham Case the portion of the oral charge to which exception was reserved did no more, in our opinion, than undertake to cover in a comprehensive manner the elements of "possession," and, if it could be said that the part referred to was abstract in this particular case, it is inconceivable to our minds that the appellant Windham could have been injured by it. The witness Tate, stating that he did not know of the "raid" of his own personal knowledge, could not, of course, testify that he saw appellant Windham at a named place on the day the "raid" was made.
We do not think the portion of the solicitor's argument objected to transcended the rule laid down in the case of Cross v. State, 68 Ala. 476. It will be noted that the solicitor did not undertake to make any statement as of a fact, which found no support in the evidence, but merely his conclusion as to what the evidence showed. This he might properly do.
We have carefully searched the records in each of the appeals here treated, and, finding no prejudicial error, the judgments are affirmed.
Affirmed.